UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: August 12, 2017 to September 12, Commission File Number of issuing entity: 333-191331-05 Central Index Key Number of issuing entity: 0001617957 GS Mortgage Securities Trust 2014-GC24 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-191331 Central Index Key Number of depositor: 0001004158 GS Mortgage Securities Corporation II (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541001 Citigroup Global Markets Realty Corp. (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541502 Goldman Sachs Mortgage Company (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001558761 Cantor Commercial Real Estate Lending, L.P. (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001682511 Starwood Mortgage Funding I LLC (Exact name of sponsor as specified in its charter) Leah Nivison (212) 902-1000 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3939246 38-3939247 38-7120306 (I.R.S.
